Appeal Dismissed and Memorandum Opinion filed March 9, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00662-CV

  D SAM EVENTS A/K/A DEE SAM EVENTS AND DORWIN SAMUEL,
                          Appellants

                                         V.

            AMERICAN EXPRESS NATIONAL BANK, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1153438

                          MEMORANDUM OPINION
      This is an appeal from a judgment signed September 18, 2020. The notice of
appeal was filed September 25, 2020. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court that appellants
did not make arrangements to pay for the record. On January 5, 2021, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, within fifteen days, appellants paid or made arrangements to pay
for the record and provided this court with proof of payment. See Tex. R. App. P.
37.3(b). No such proof has been filed.

      Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).



                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                          2